;-
    ’ 1
i




          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN
  ET. T, E’. Trlnble,              peg% 2
._~   -.

 npoak the English lan~ue~e.     ‘i’he stntutes contain no roqui,remnt
 that a janitor secure a teachers’ or other certificate         fron: the
 Department of 4uoatio;l   und it is % nattsr tif oommn kmmledge
 that the duties of 6. janitor Bo not include teoohing uc& giving
 courses of ihstruotlon   in thb public sohoois.      Articles    2660,
 bt seq., i~cvisod CiVZi. Statutas,    1925, 8s ar;ended and Article
 266, Penal Code, as %mnded, thsrofore        ara not applicable.
           Article    2749, Revised Civil statutes,     1925, provide%
 that the board of trustees of a comon sohool district            shell
 have the n:anagmf:nt arEI control of the publia schools and publ.io
 school grounds cf their dlstriot,       slcploy toaohf:rs,  and ap,prove
 all claim     against the soho.ol funas of their district.        All
 property   of the school district     is plaoed under the control of
 tho distriot     trustees by tho provision     of Artiolc  2751; Revised
 Civil Statutes,      1925.  Section 2 of Articl.0 2627, Rcvisod Civil
 Stetutes,    1925, provldeo thet loccil school funds from district
 taxes %nd other aouroes my be used, among other things, Por
 the payment of” “janitors     %hO other ezployaes.”
              Arti ale 2690, &vised Civil Ltatutes,    1925, provides
 that      the oounty superlnten&ent  shell’ have im~?di-,te supervision
 of all      mttars   portalnlng to publio ecluoation ir? hia cou.%ty,
 confer      with tsachers %,h&trustees,   and {<iv% them advi~o when
 needed.

                 Article     2693, H%vlse& Civil   Statutes,   1925, read% as
 folloaer
                                                          :”
             “The oounty superintendent      shall approve 811
         vouchers   _leg%.l~ll drnwn agaimt the sohool fund of
         his county.     i-e shall examine nil the contraots      be-
         tv;een ths trustees     end teachers of hi% county, and
         if, in his ju8#mnt,       euoh contracts   are propcr, be
         shall approve the sane; prorid&,         that in conslder-
         ins nny contract between M teacher ah& trustees          he
         shall be authorized to conoid,er the amount of salary
         protaised to the teacher.       Ba shall distribute   all
        .sohool blanks and books to the officers         and teaohom
         e’f the publio sc~ocis,      an6 shall mke such ‘reports
         to the state Superlntendemt %s nsy be regulsad by
         that officer.      I:e shall discharge such othsr duties
         aa mgy be procjcribed by the tit&t& SUparintbndbnt.
           (Acts     1905,    p.    %63.)"
          The authorization      of the county nuporl.ntmdont to everoise
,qsr,eral supervision     ove?r the coanon sohooln of the ccunty does
not carry with it the authority        to substitute  Iris ;udFmnt Par
that of the bourd of trustees ~hc~, cctit:g ~ithfn tte scope of
their- fluCho?ity.    ;'eavy vs. Csriil.3,  kprcxo   COWL, not yet re-
ported.    rlrticlo  2693 regulres tbo county supcriutend::nt     to ap-
prove *all voucher& legally        draw0 against t;k sci2001 fund of
his county."        MO facts ara prasantt8 ic ths Ittss      of requnst
which show that the r:a::rants in cgc?stio,-. ere not l.e&:ally drawn
agsinst Lthe proper Pusd.


                 tG
                  .%~~l~O'f0
                    the
                     VOUCht?T
         Since, under the faots 8.3 ctnted, no valid~reason

opinion that he ie~without authority
                                                             or
ground in law is given aa a basis for the refusal of tile! county
superintendent                            in Question, it is our
                                        to refuse approval.